IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                June 23, 2009
                               No. 08-50800
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

FRANCISCO JAVIER CASTILLO-SANCHEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:08-CR-751-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Francisco Javier Castillo-Sanchez (Castillo) pleaded guilty to conspiracy
to import marijuana, conspiracy to possess marijuana, and possession with
intent to distribute marijuana.      Castillo was sentenced to 10 years of
imprisonment and 10 years of supervised release.
      Castillo argues that the 10-year supervised release term is unreasonable.
He argues that this term exceeds that required to effectuate Congress’s



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50800

sentencing goals stated in 18 U.S.C. § 3553(a). This is so, he argues, because it
is likely that he will be deported from the United States following completion of
his term of imprisonment, thereby making it impossible to fulfill the
rehabilitative or monitoring goals of supervised release.
      Because Castillo did not object to his term of supervised release, we review
only for plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007, cert. denied, 128 S. Ct. 2959 (2008). To show plain error, the appellant
must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If the
appellant makes such a showing, this court has the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id.
      The district court heard at sentencing Castillo’s argument that he
committed the instant offense because he needed money to support his
grandparents and that he agreed to take part in the offense because he was
unaware of the mandatory minimum sentence he faced if caught and convicted.
Although the supervised release term is non-reporting, it serves to deter Castillo
for a longer period of time from recidivist behavior and committing another
offense in this country.    See 18 U.S.C. § 3553(a)(2)(A)-(C).     Moreover, the
supervised release term imposed by the district court was within the statutory
and guideline range of eight years to life. See 21 U.S.C. §§ 841(b)(1)(B)(vii),
960(b)(2)(G); U.S.S.G. § 5D1.2(c). Castillo has not shown plain error with respect
to the district court’s imposition of a 10-year term of supervised release. See
Gall v. United States, 128 S. Ct. 586, 597 (2007); Puckett, 129 S. Ct. at 1429.
      AFFIRMED.




                                        2